Citation Nr: 0715781	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  99-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for calcaneal spur with 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and H.O.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
November 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in January 2002.  A transcript of the 
hearing has been associated with the claim file.

In December 2003 and May 2005 the Board remanded the case for 
further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005 the Board remanded the claim requesting, that the 
AOJ review the veteran's claim with consideration to new 
evidence received in the form of a medical opinion of January 
2005.  

In response to the Board's remand, the AOJ deemed it 
necessary to afford the veteran a VA examination.  The 
veteran was scheduled for a VA examination in September 2006 
and he failed to report.  

The AOJ, in a Supplemental Statement of the Case (SSOC) of 
December 2006, continued to deny the veteran's claim on the 
basis that he had not reported to the VA examination and 
therefore, there was no VA exam report and medical opinion.  
In a letter of December 2006 which accompanied the SSOC, the 
veteran was informed that he had 60 days to submit any 
comments or to submit additional evidence.  

In a letter of February 2007, within the 60 day period to 
reply, the veteran explained that he had called the VA 
hospital several days in advance to reschedule his 
examination.  However, he was told that he had to show up at 
the scheduled day and time and no rescheduling option was 
afforded.  In a written brief of April 2007, the veteran's 
representative requested that the veteran be rescheduled for 
a VA examination.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this case 
the AOJ had scheduled the veteran for a VA examination as it 
was deemed necessary to decide the veteran's claim.  The 
Board notes that while the veteran did not report to the VA 
examination as scheduled, he did request the examination to 
be rescheduled and showed a willingness to report to the 
examination.

To ensure due process, the Board will afford the veteran one 
more opportunity to undergo a VA examination.  The veteran 
should be clearly made aware of the consequences of his 
failure to report to the VA examination as per 38 C.F.R. 
§ 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the veteran for 
a VA examination to determine the nature 
and etiology of the veteran's calcaneal 
spur with plantar fasciitis.  The 
examiner should specifically comment as 
to whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that  the veteran's 
currently diagnosed calcaneal spur with 
plantar fasciitis, is related to service 
or was aggravated by service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The claims folder should 
be made available to the examiner.  The 
examiner should specifically review the 
medical opinion of Dr. Seth Luauner dated 
in January 2005.  It is requested that 
reasoning be afforded in support of any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




